485 U.S. 175 (1988)
TRANS WORLD AIRLINES, INC.
v.
INDEPENDENT FEDERATION OF FLIGHT ATTENDANTS
No. 86-1650.
Supreme Court of United States.
Argued January 12, 1988
Decided March 2, 1988
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
Murray Gartner argued the cause for petitioner. With him on the briefs were Paul E. Donnelly, Mark A. Buckstein, and Michael A. Katz.
Steven A. Fehr argued the cause for respondent. With him on the brief were William A. Jolley, Doyle R. Pryor, and Scott A. Raisher.[*]
Marsha Berzon, William Mahoney, John Clarke, Jr., and Laurence Gold filed a brief for the American Federation of Labor and Congress of Industrial Organizations et al. as amici curiae urging affirmance.
PER CURIAM.
The judgment of the Court of Appeals for the Eighth Circuit is affirmed by an equally divided Court.
JUSTICE KENNEDY took no part in the consideration or decision of this case.
NOTES
[*]  Briefs of amici curiae urging reversal were filed for the Crossover Flight Attendants by Mark P. Johnson; and for Some Working TWA Flight Attendants by Robert F. Gore, Rossie D. Alston, Jr., and Rex H. Reed.